              Case 6:20-cv-00728 Document 1 Filed 08/12/20 Page 1 of 15




                                 UNITED STATES DISTRICT COURT
                                  WESTERN DISTRICT OF TEXAS
                                        WACO DIVISION


WSOU INVESTMENTS, LLC D/B/A                          No. 6:20-cv-00728
BRAZOS LICENSING AND DEVELOPMENT,
                                                     JURY TRIAL DEMANDED
               Plaintiff,

         v.

HEWLETT PACKARD ENTERPRISE COMPANY,

               Defendant.


                              BRAZOS’S COMPLAINT AGAINST HPE FOR
                            INFRINGEMENT OF U.S. PATENT NO. 7,519,056

         Plaintiff WSOU Investments, LLC d/b/a Brazos Licensing and Development (“Brazos”),

by and through its attorneys, files this Complaint for Patent Infringement against defendant

Hewlett Packard Enterprise Company (“HPE”) and alleges:

                                     NATURE OF THE ACTION

         1.    This is a civil action for patent infringement arising under the Patent Laws of the

United States, 35 U.S.C. §§ 1 et seq., including §§ 271, 281, 284, and 285.

                                          THE PARTIES

         2.    Brazos is a limited liability corporation organized and existing under the laws of

Delaware, with its principal place of business at 606 Austin Avenue, Suite 6, Waco, Texas

76701.

         3.    On information and belief, HPE is a corporation organized and existing under the

laws of Delaware, with a regular and established place of business located at 14231 Tandem

Boulevard, Austin, Texas 78728. HPE may be served through its designated agent for service of

process, CT Corporation System, 1999 Bryan Street, Suite 900, Dallas, Texas, 75201.
              Case 6:20-cv-00728 Document 1 Filed 08/12/20 Page 2 of 15




                                     JURISDICTION AND VENUE

        4.      This Court has jurisdiction over the subject matter of this action under 28 U.S.C.

§§ 1331 and 1338(a).

        5.      This Court has specific and general personal jurisdiction over HPE pursuant to

due process and/or the Texas Long Arm Statute because HPE has committed and continues to

commit acts of patent infringement, including acts giving rise to this action, within the State of

Texas and this Judicial District. The Court’s exercise of jurisdiction over HPE would not offend

traditional notions of fair play and substantial justice because HPE has established minimum

contacts with the forum. For example, on information and belief, HPE has committed acts of

infringement in this Judicial District, directly and/or through intermediaries, by, among other

things, making, using, offering to sell, selling, and/or importing products and/or services that

infringe the Asserted Patent, as alleged herein.

        6.      Upon information and belief, HPE has continuous and systematic business

contacts with the State of Texas. HPE is registered to do business in the State of Texas, has

offices and facilities in the State of Texas, and actively directs its activities to customers located

in the State of Texas. HPE, directly and/or through affiliates and/or intermediaries, conducts its

business extensively throughout Texas, by shipping, importing, manufacturing, distributing,

offering for sale, selling, and/or advertising its products and services in the State of Texas and

this Judicial District.

        7.      Venue is proper in this Court pursuant to 28 U.S.C. § 1400(b). HPE is registered

to do business in Texas, and, upon information and belief, HPE has transacted business in this

Judicial District, and has committed acts of direct and indirect infringement in this Judicial

District by, among other things, importing, offering to sell, and selling products that infringe the




                                                   2
               Case 6:20-cv-00728 Document 1 Filed 08/12/20 Page 3 of 15




Asserted Patent. HPE has regular and established places of business in this Judicial District, as

set forth below.

         8.     HPE maintains a regular and established place of business in this Judicial District,

at least at 14231 Tandem Boulevard, Austin, Texas 78728: 1,2




         9.     Upon information and belief, HPE conducts business and serves customers from

its regular and established place of business in Austin, Texas, in this District. Upon information

and belief, HPE’s Austin office is located on a 52-acre campus. 3

         10.    In October 2019, it was reported that HPE signed a lease for a 27,326-square-

foot-space in a 164,714-square-foot office building in North Austin at Paloma Ridge, located at

13620 FM 620 Austin, Texas, 78717. 4



1
    See https://www.hpe.com/us/en/contact-hpe.html.
2
 See https://goo.gl/maps/mojArn1WxaHcHU8v8; see also https://goo.gl/maps/
cBjm1De4gVPFMeam9.
3
 See https://www2.colliers.com/en/properties/austin-continuum/USA-14231-tandem-boulevard-
austin-tx-78728/usa1046778.
4
 See https://communityimpact.com/local-news/austin/leander-cedar-park/coming-soon/2019/10/
23/hewlett-packard-signs-lease-at-paloma-ridge-on-fm-620/.


                                                 3
               Case 6:20-cv-00728 Document 1 Filed 08/12/20 Page 4 of 15




         11.     Upon information and belief, HPE owns at least two properties in Austin, Texas,

in this District.5

         12.     HPE maintains additional regular and established places of business in the State

of Texas, nearby to this District, including at 11445 Compaq Center West Drive Houston, Texas,

77070, and 6080 Tennyson Parkway, Suite 400, Plano, Texas 75024. 6

         13.     HPE’s website states that HPE is “a global edge-to-cloud Platform-as-a-Service

company . . . that helps customers connect, protect, analyze, and act on all [of the customer’s]

data and applications wherever they live . . . .” 7 Upon information and belief, HPE designs,

manufactures, uses, imports into the United States, sells, and/or offers for sale in the United

States products that infringe the Asserted Patent, directly and or through intermediaries, as

alleged herein. HPE markets, sells, and/or offers to sell its products and services, including those

accused herein of infringement, to actual and potential customers and end-users located in Texas

and in this District, as alleged herein.

         14.     HPE’s website permits customers to configure and customize HPE products,

including the HPE FlexFabric 5945 Switch Series, and request prices quote from HPE on the

configured products.8 HPE’s website also permits users to purchase HPE products directly from

HPE’s website.9




5
 See http://propaccess.traviscad.org/clientdb/SearchResults.aspx (printout attached as
Exhibit B).
6
    See https://www.hpe.com/us/en/contact-hpe.html.
7
    See https://www.hpe.com/us/en/about.html.
8
 See, e.g., https://h22174.www2.hpe.com/SimplifiedConfig/Welcome (printout attached as
Exhibit C).
9
    See, e.g., https://buy.hpe.com/us/en/networking/networking-switches/c/c001013.


                                                  4
                Case 6:20-cv-00728 Document 1 Filed 08/12/20 Page 5 of 15




          15.    Upon information and belief, HPE offers trainings and/or certifications to HPE

partners, customers, and HPE employees including, inter alia, trainings and certifications

regarding the sales and/or service of HPE products. For example, HPE offers an HPE

Certification to HPE employees, customers, and partners that teaches how to “design, implement,

and configure complex data center solutions based on the HPE FlexNetwork Architecture.” 10

          16.    As of August 2020, HPE advertised at least fifteen public job postings for

positions at HPE’s Austin, Texas office.11

                                             COUNT I
                             Infringement of U.S. Patent No. 7,519,056

          17.    Brazos re-alleges and incorporates by reference the preceding paragraphs 1–16 of

this Complaint.

          18.    On April 14, 2009, the U.S. Patent & Trademark Office duly and legally issued

U.S. Patent No. 7,519,056 (the “’056 Patent”), entitled “Managing Traffic in a Multiport

Network Node Using Logical Ports.” A true and correct copy of the ’056 Patent is attached as

Exhibit A to this Complaint.

          19.    Brazos is the owner of all rights, title, and interest in and to the ’056 Patent,

including the right to assert all causes of action arising under the ’056 Patent and the right to any

remedies for the infringement of the ’056 Patent.

          20.    HPE makes, uses, sells, offers for sale, imports, and/or distributes in the United

States, including within this Judicial District, routers and switches that support multiprotocol

label switching (“MPLS”) traffic management (“TE”) functionality, MPLS layer-2 VPN



10
     See https://certification-learning.hpe.com/TR/datacard/Course/00908176.
11
  See https://www.linkedin.com/jobs/search?keywords=Hewlett%20Packard%20Enterprise&
location=Austin%2C%20Texas%2C%20United%20States (printout attached as Exhibit D).


                                                    5
               Case 6:20-cv-00728 Document 1 Filed 08/12/20 Page 6 of 15




(“L2VPN”) capability, and LDP pseudowire tunnels, including, but are not limited to, the HPE

FlexFabric 5945 Switch Series12 (collectively, the “Accused Products”).

         21.    MPLS L2VPN provides point-to-point and point-to-multipoint connections.

MPLS L2VPN is an implementation of Pseudo Wire Emulation Edge-to-Edge (PWE3). It offers

Layer 2 VPN services over a MPLS or IP backbone. MPLS L2VPN can transparently transmit

Layer 2 data for different data link layer protocols such as Ethernet and ATM. 13

         22.    MPLS L2VPN network models include the remote connection and local

connection models. The remote connection model connects two CEs through a pseudowire (PW)

on an MPLS or IP backbone. A CE is a customer edge device directly connected to the service

provider network. A PE is a provider edge service provider device connected to one or more

CEs. It provides VPN access by mapping and forwarding packets between user networks and

public tunnels. An AC is an attachment circuit link between a CE and a PE. A PW is a virtual

bidirectional connection between two PEs. A public tunnel is a connection that carries one or

more PWs across the MPLS or IP backbone. It can be a LSP tunnel, a GRE tunnel, or an MPLS

TE tunnel.14 See Figure A below.




12
  See https://buy.hpe.com/us/en/networking/networking-switches/hpe-flexfabric-5945-switch-
series/p/1010907030; see also https://support.hpe.com/hpesc/public/docDisplay?docId=
a00047323enw.
13
     See https://support.hpe.com/hpesc/public/docDisplay?docId=a00098729en_us.
14
  See, e.g., https://support.hpe.com/hpesc/public/docDisplay?docId=a00098729en_us (MPLS
L2VPN Network Models).


                                                6
               Case 6:20-cv-00728 Document 1 Filed 08/12/20 Page 7 of 15




                                             Figure A

         23.    According to HPE, the Accused Products are “a family of high-density, ultra-low

latency, and ToR [“top of rack”] switches . . . . Ideally suited for deployment at the aggregation

or server access layer of large enterprise data centers, the HPE FlexFabric 5945 Switch Series is

also powerful enough for deployment at the core layer of medium-sized enterprises. With the

increase in virtualized applications and server-to-server traffic, customers require spine and ToR

switches that can meet their throughput requirements. With the HPE FlexFabric 5945, data

centers can now support up to 100 Gb per port, allowing high performance server connectivity

and the capabilities to handle virtual environments.”15

         24.    The Accused Products provide for implementing VLANs across a service

provider network that involves establishing logical ports that have bindings to transport tunnels.

These logical ports are then treated the same as physical ports in defining broadcast domains at

particular service provider edge devices. Logical ports can be established for layer-2 transport

tunnels that use stacked VLAN tunneling and MPLS tunneling. Establishing a logical port that

uses stacked VLAN tunneling involves binding a physical port and a stacked VLAN runnel to

the logical port. In the Accused Products, the logical port is bound either to a static MPLS tunnel

or a dynamic MPLS tunnel and the destination IP address of the destination service provider

edge device.

15
     See https://support.hpe.com/hpesc/public/docDisplay?docId=emr_na-a00053252en_us.


                                                 7
               Case 6:20-cv-00728 Document 1 Filed 08/12/20 Page 8 of 15




         25.     The Accused Products practice a method for managing traffic in a network node

that includes multiple physical ports comprising: establishing a logical port within a network

node that includes a binding to a tunnel; treating the logical port the same as the physical ports of

the network node in the forwarding of traffic through the network node; wherein establishing

said logical port includes binding said logical port to a multi-protocol label switched (MPLS)

tunnel and a destination IP address and wherein the dynamic MPLS tunnel is an MPLS tunnel

that does not specify a particular label switch path (LSP) that is to be used to reach a target

destination and wherein the LSP that corresponds to the MPLS tunnel is dynamically determined

by a label distribution protocol (LDP); and, wherein said logical port includes a binding to a

virtual circuit (VC) identifier (ID) that is to be used for a VC label in a layer 2 MPLS label stack.

         26.     Each of the Accused Products support MPLS traffic management capabilities. For

example, the HPE FlexFabric 5945 Switch Series enables scaling of the server edge, with

100GbE, 40GbE. 25GbE, and 10GbE spine and leaf deployment. The HPE FlexFabric 5945

Switch Series solution includes a 48-port of 25 Gb with 8-port of 50 Gb, 32-port of 100 Gb and 2

modular models of respectively 1RU / 2-slot and 2RU / 4-slot. 16

         27.     The Accused Products establish a logical port within a network node that includes

binding to a tunnel. For the Accused Products, setting up a remote MPLS L2VPN connection

first requires a public tunnel to be bound to a logical port within the network device to carry one

or more pseudowires between PE devices. The public tunnel can be a MPLS TE tunnel. 17

         28.     The Accused Products treat the logical port the same as the physical ports of the

network node in the forward of traffic through the network node. On information and belief, all



16
     See https://support.hpe.com/hpesc/public/docDisplay?docId=a00047323enw.
17
     See, e.g., https://support.hpe.com/hpesc/public/docDisplay?docId=a00098729en_us.


                                                  8
               Case 6:20-cv-00728 Document 1 Filed 08/12/20 Page 9 of 15




HPE switches and routers require a logical interface be configured for each physical interface on

that device.

         29.     The Accused Products bind said logical port to a MPLS tunnel and a destination

address. On information and belief, L2VPN is enabled on an HPE router or switch by first

enabling MPLS on the core facing interface of the PE via the MPLS enable command and

L2VPN capability is enabled by the 12VPN command. 18

         30.     The Accused Products practice a method wherein the dynamic MPLS tunnel is an

MPLS tunnel that does not specify a particular label-switched path (LSP) that is to be used to

reach a target destination because LDP-signaled LSPs are not traffic engineered LSPs that

specify a particular path used to reach a target destination using RSVP. The Label Distribution

Protocol dynamically distributes FEC-label mapping information between label-switching

routers (LSRs) to establish LSPs.19

         31.     The Accused Products practice a method wherein the LSP that corresponds to the

MPLS tunnel is dynamically determined by a label distribution protocol (LDP), also called a

MPLS signaling protocol. A label distribution protocol classifies FECs (“forwarding equivalence

classes,” which are classes of MPLS grouped packets with the same characteristics), distributes

FEC-label mappings, and establishes and maintains LSPs.20 The MPLS tunnel is dynamically

determined using LDP when global and interface MPLS LDP is enabled on the PE device. LDP

classifies FECs according to destination IP addresses in IP routing entries, creates FEC-label

mappings, and advertises the mappings to LDP peers through LDP sessions. 21 After a LDP peer


18
     See, e.g., https://support.hpe.com/hpesc/public/docDisplay?docId=a00098729en_us.
19
     See, e.g., https://support.hpe.com/hpesc/public/docDisplay?docId=a00098729en_us.
20
     See, e.g., https://support.hpe.com/hpesc/public/docDisplay?docId=a00098729en_us at 3.
21
     See, e.g., https://support.hpe.com/hpesc/public/docDisplay?docId=a00098729en_us at 16–18.


                                                 9
                 Case 6:20-cv-00728 Document 1 Filed 08/12/20 Page 10 of 15




receives an FEC-label mapping, it uses the received label and the label locally assigned to that

FEC to create a LFIB (a table used by the router to forward labelled packets going through the

network).22 When all LSRs (from the ingress to the egress) establish a LFIB entry for the FEC, a

LSP is established exclusively for the FEC. 23 See Figure B below.24




                                               Figure B

           32.     The Accused Products practice a method wherein said logical port includes a

binding to a virtual circuit (VC) identifier (ID) that is to be used for a VC label in a layer 2

MPLS label stack. An attachment circuit 25 is a link between a CE and a PE. As such, it functions

as an Ethernet service instance on a Layer 2 Ethernet interface or Layer 2 aggregate interface. It

forwards packets that are received on the interface and meet the match criteria of the Ethernet


22
     Id.
23
     Id.
24
     Id.
25
   RFC 4364 specifies an “attachment circuit” is used to refer generally to a means of attaching
routers to each other, either using PPP connections, ATM virtual circuits, frame relay virtual
circuits, ethernet interfaces, GRE tunnels, Layer 2 Tunneling Protocol (L2TP) tunnels, IPSec
tunnels, etc. See, e.g., https://tools.ietf.org/html/rfc4364 (BGP/MPLS IP Virtual Private
Networks (VPNs)). HPE switches and routers comply with RFC 4364. See, e.g.,
https://support.hpe.com/hpesc/public/docDisplay?docId=c03289379.


                                                  10
               Case 6:20-cv-00728 Document 1 Filed 08/12/20 Page 11 of 15




interface to the bound pseudowire.26 The attachment circuit is bound to the pseudowire over the

logical port in the final stage of the remote connection establishment of the MPLS L2VPN

connection.27

         33.      A label is encapsulated between the Layer 2 header and the Layer 3 header of a

packet. It is four bytes long and consists of the following fields:

              Label: 20-bit label value;

              TC: 3-bit traffic class, used for QoS (also called Exp);

              S: 1-bit bottom of stack flag (A label stack can contain multiple labels. The label
               nearest to the Layer 2 header is called the top label, and the label nearest to the Layer
               3 header is called the bottom label. The S field is set to 1 if the label is the bottom
               label and set to 0 if not.); and

              TTL :8-bit time to live field used for MPLS loop prevention.

A Layer 2 circuit is a point-to-point Layer 2 connection transported using MPLS or other

tunneling technology on the service provider’s network. On information and belief the Accused

Products’ implementation of Layer 2 circuits supports the remote form of a Layer 2 circuit. That

is, a connection from a local customer edge (CE) router to a remote CE router. On information

and belief, to establish a Layer 2 circuit, LDP is used as the signaling protocol to advertise the

ingress label to the remote PE routers. Each Layer 2 circuit is represented by the logical interface

connecting the local PE router to the local customer edge (CE) router. On information and belief,

a virtual circuit ID is configured on each logical interface. On information and belief, each

virtual circuit ID is used for a VC label and uniquely identifies the Layer 2 circuit among all the

Layer 2 circuits to a specific neighbor.




26
     See, e.g., https://support.hpe.com/hpesc/public/docDisplay?docId=a00098729en_us at 42.
27
     See e.g., https://support.hpe.com/hpesc/public/docDisplay?docId=a00098729en_us at 441.


                                                    11
             Case 6:20-cv-00728 Document 1 Filed 08/12/20 Page 12 of 15




       34.      In view of preceding paragraphs 21–33, each and every element of at least

claim 21 of the ’056 Patent is found in the Accused Products.

       35.      HPE continues to directly infringe at least one claim of the ’056 Patent, literally

or under the doctrine of equivalents, by making, using, selling, offering for sale, importing,

and/or distributing the Accused Products in the United States, including within this Judicial

District, without the authority of Brazos. HPE’s infringing use of the Accused Products includes

its internal use and testing of the Accused Products.

       36.      HPE has received notice and actual or constructive knowledge of the ’056 Patent

since at least the date of service of this Complaint.

       37.      Since at least the date of service of this Complaint, through its actions, HPE has

actively induced product makers, distributors, retailers, and/or end users of the Accused Products

to infringe the ’056 Patent throughout the United States, including within this Judicial District,

by, among other things, advertising and promoting the use of the Accused Products in various

websites, including providing and disseminating product descriptions, operating manuals, and

other instructions on how to implement and configure the Accused Products. Examples of such

advertising, promoting, and/or instructing include the documents at:

            https://support.hpe.com/hpesc/public/km/search#q=MPLS;

            https://h20195.www2.hpe.com/v2/Getdocument.aspx?docname=a00049249enw; and

            https://support.hpe.com/hpesc/public/docDisplay?docId=a00053252en_us.

HPE was and is aware that the normal and customary use by end users of the Accused Products

infringes the ’056 patent. HPE’s inducement is ongoing.

       38.      Since at least the date of service of this Complaint, through its actions, HPE has

contributed to the infringement of the ’056 Patent by having others sell, offer for sale, or use the

Accused Products throughout the United States, including within this Judicial District, with


                                                  12
             Case 6:20-cv-00728 Document 1 Filed 08/12/20 Page 13 of 15




knowledge that the Accused Products infringe the ’056 Patent. The Accused Products have

special features that are especially made or adapted for infringing the ’056 Patent and have no

substantial non-infringing use. For example, in view of the preceding paragraphs, the Accused

Products contain functionality which is material to at least claim 21 of the ’056 Patent.

       39.     The special features includes implementing MPLS L2VPN and LDP pseudowire

tunnels, which are used in a manner that infringes the ’056 Patent.

       40.     The special features constitute a material part of the invention of one or more

claims of the ’056 Patent and are not staple articles of commerce suitable for substantial non-

infringing uses.

       41.     Brazos has suffered damages as a result of HPE’s direct and indirect infringement

of the ’056 Patent in an amount adequate to compensate for HPE’s infringement, but in no event

less than a reasonable royalty for the use made of the invention by HPE, together with interest

and costs as fixed by the Court.

                                            JURY DEMAND

       Brazos hereby demands a jury on all issues so triable.

                                       PRAYER FOR RELIEF

       WHEREFORE, Brazos respectfully requests that the Court:

       (a)     enter judgment that HPE infringes one or more claims of the ’056 Patent literally

and/or under the doctrine of equivalents;

       (b)     enter judgment that HPE has inducted infringement and continues to induce

infringement of one or more claims of the ’056 Patent;

       (c)     enter judgment that HPE has contributed to and continues to contribute to the

infringement of one or more claims of the ’056 Patent;




                                                13
             Case 6:20-cv-00728 Document 1 Filed 08/12/20 Page 14 of 15




       (d)     award Brazos damages, to be paid by HPE in an amount adequate to compensate

Brazos for such damages, together with pre-judgment and post-judgment interest for the

infringement by HPE of the ’056 Patent through the date such judgment is entered in accordance

with 35 U.S.C. § 284, and increase such award by up to three times the amount found or assessed

in accordance with 35 U.S.C. § 284;

       (e)     declare this case exceptional pursuant to 35 U.S.C. § 285; and

       (f)     award Brazos its costs, disbursements, attorneys’ fees, and such further and

additional relief as is deemed appropriate by this Court.




                                                14
           Case 6:20-cv-00728 Document 1 Filed 08/12/20 Page 15 of 15




                                        Respectfully submitted,

Dated: August 12, 2020                  /s/ Raymond W. Mort, III
                                        Raymond W. Mort, III
Edward J. Naughton                      Texas State Bar No. 00791308
(pro hac vice to be filed)              raymort@austinlaw.com
enaughton@brownrudnick.com              THE MORT LAW FIRM, PLLC
Rebecca MacDowell Lecaroz               100 Congress Avenue, Suite 2000
(pro hac vice to be filed)              Austin, Texas 78701
rlecaroz@brownrudnick.com               Tel/Fax: 512-865-7950
BROWN RUDNICK LLP
One Financial Center
Boston, Massachusetts 02111
telephone: (617) 856-8200
facsimile: (617) 856-8201

Alessandra C. Messing
(pro hac vice to be filed)
amessing@brownrudnick.com
Timothy J. Rousseau
(pro hac vice to be filed)
trousseau@brownrudnick.com
Yarelyn Mena
(pro hac vice to be filed)
ymena@brownrudnick.com
BROWN RUDNICK LLP
7 Times Square
New York, New York 10036
telephone: (212) 209-4800
facsimile: (212) 209-4801

Sarah G. Hartman
(pro hac vice to be filed)
shartman@brownrudnick.com
BROWN RUDNICK LLP
2211 Michelson Drive, 7th Floor
Irvine, California 92612
telephone: (949) 752-7100
facsimile: (949) 252-1514
                                        Counsel for Plaintiff
                                        WSOU Investments, LLC d/b/a
                                        Brazos Licensing and Development




                                       15
